Title: To James Madison from Tobias Lear, 9 April 1813
From: Lear, Tobias
To: Madison, James


private.
Dear Sir,
On board the Ship HalcyonNew York Harbour 9th April 1813.
I have the pleasure to inform you that I have just arrived from Cadiz, after a pleasant passage of 38 days; and have forwarded to The Honble. The Secretary of State, a copy, in the Spanish language, of a communication made by the Regency of Spain to the Cortes, on the 31st of december last, on the subject of the conduct of the U. States towards Spain and her American colonies; which is a document of high importance to the U. States, as it discovers the light in which that conduct has been represented to, and viewed by the Regency.

During our passage this document has been translated into English by my Son, Benjamin Lincoln Lear, who joined me at Algiers about ten days before I left that place, and has now returned with me to the U. States. This translation I have now the honor to enclose For your perusal, as it will require some time to translate so lengthy a paper, and this will give you a knowledge of its contents before that is done. But as my Son has no knowledge of the Spanish language but what he acquired during a residence of between two and three Months at Cadiz; it will be necessary to have it revised, or another made, by some person better acquainted with the Spanish language, before a perfect reliance can be placed upon it. I think, however, it is pretty correct.
In my letter to the Secretary of State I have mentioned other matters relative to Spain, which will undoubtedly be communicated to you; and as soon as I shall have landed my Baggage, and Mrs. Lear is a little recruited from the Voyage, I shall proceed to Washington, where I hope to have the happiness of a personal communication with you, and give many details which are interesting to our affairs with Algiers, as well as with Spain; and also to assure you of my readiness to devote myself, with all the exertion of which I am capable, to any service I can render my country in the present important conflict, which I have no doubt will terminate as honorably and gloriously for the U. States, as it was undertaken justly and necessarily.
I had the honor of writing to you very fully on the 31st of August, in answer to your respected favor of the 26th of October 1812, which letter I hope has reached you.
My Son, whom I send on to Washington, will have the honor to deliver this letter to you.
Mrs. Lear unites with me in best respects to Mrs. Madison and yourself—and I pray you to accept assurances of the sincere Respect and attachment with which I have the honor to be, Dear Sir, Your obliged and Obedt Sert
Tobias Lear
